Citation Nr: 1820793	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-09 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to April 1954 and from March 1957 to April 1958.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2015, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript has been associated with the record.

The Board November 2015 decision reopened three of the four claims now before the Board and also remanded those claims for further development.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of a head injury, to include headaches, and entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The objective medical evidence does not show a current gastrointestinal disability which is related to active duty service or event or occurrence therein.

2.  The Veteran's hearing loss is not caused by an event, disease or injury in active duty service and sensorineural hearing loss was not demonstrated within 1 year following separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify 
the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has substantially complied with the directives of the Board's previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was afforded Compensation and Pension examinations in July 1954, January 2011 and two in July 2016, which produced findings pertinent to deciding the claims for entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the examinations were adequate for their purposes and neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

Generally, service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) The existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service. 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  That period of time is usually one year.  38 C.F.R. § 3.307 (a)(3).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  Sensorineural hearing loss is such a disability.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing and in-service disease or injury and a nexus for chronic diseases is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay Evidence

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran Assertions

The Veteran contends that the service treatment records (STRs) show he was treated for a stomach disorder in service, which was identified by his examiner as gastroenteritis of for which he underwent a VA examination within approximately three months of separation from his first term of service.  The Veteran further contends that his bilateral hearing loss was incurred in service, as he served in an armored unit with exposure to excessively high levels of noise from the engines of the armored vehicles, as well as from their shellfire.

Gastrointestinal Disorder and Hearing Loss

The Veteran's service treatment records (STRs) indicate that in his May 1952 induction examination, "No" was entered for past or current ear, nose and throat trouble, running ears, frequent indigestion; and stomach, liver or intestinal trouble.  "Normal' checked for ears-general,  drums and abdomen and viscera.  No audiometric findings were made, but the Veteran scored 15/15 in the "Whispered Voice" test for both ears, indicating hearing within normal limits.  

In July 1952, the Veteran presented with complaints of stomach trouble and received a prescription.

In August 1953, the Veteran reported cramps and tenderness in the abdomen.  The examiner stated his impression as gastroenteritis.  The Veteran presented with the same symptoms in November 1953, specifying cramps when lying down.  

In the April 1954 separation examination for the Veteran's first term of service, "Normal" was entered for ears-general, drums and abdomen and viscera.  No audiometric findings were made, but the Veteran scored 15/15 in the "Whispered Voice" test for the left ear, indicating hearing within normal limits.  Nothing was entered for the right ear.  No complaints of hearing loss were recorded.

Upon leaving his first term of service, the Veteran underwent a July 1954 VA examination, in which the VA examiner noted the Veteran reports of first experiencing stomach pain in Korea; the Veteran had been told it could be an ulcer; he has occasional attacks of nausea; but had not suffered any pain since his first attack in August 1953.  However, it was further noted that in August 1953, no x-rays were taken; the Veteran was not hospitalized; he had no vomiting of blood; he had no blood in his fecal matter.  The July 1954 VA examiner added that it appeared that the Veteran had had one day of vomiting and pain in April 1954, but nothing since.  A gastrointestinal series was performed, indicating a normal upper gastrointestinal tract.  The Veteran was treated with antacids and returned to duty.  

The Veteran's March 1957 enlistment examination for his second term of service also had "Normal' checked for ears-general, drums and abdomen and viscera.  No audiometric findings were made, but the Veteran scored 15/15 in the "Whispered Voice" test for both ears, indicating hearing within normal limits.  

The March 1958 separation examination for the Veteran's second term of service had findings identical to his March 1957 enlistment examination, above.

An October 1984 medical statement by the Veteran primary care physician, Dr. M.C.L., states in relevant part that the Veteran suffers from chronic gastritis.

In August 2010, an audiological evaluation for hearing aids at Jacksonville VA produced results indicating slight to severe degree right-ear sensorineural hearing loss and mild to severe degree left-ear sensorineural hearing loss.  In the period of 2010 to 2016, the Veteran's treatment notes at Jacksonville VA noted the results indicating sensorineural hearing loss and periodically cleaned and refitted his hearing aids.  

The record also contains what appear to be results of a January 2012 private treatment audiometric evaluation.  However, it is unclear whether the findings conform to the standards for VA purposes, as set forth earlier in this decision. Therefore, the Board will not consider them.  

In July 2016, the Veteran underwent an in-person VA examination for Stomach and Duodenal Conditions, in which the VA examiner stated that the Veteran does not have or ever had any stomach or duodenum conditions.  She diagnosed the Veteran with gastroesophageal reflux (GERD) and further noted that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  

The July 2016 VA examiner opined that the Veteran's gastroesophageal reflux is less likely as not incurred or caused by service.  She explained that review of the available medical evidence does not reveal a chronic gastroesophageal reflux disorder in service or in any close proximity to service; therefore, a medical nexus cannot be made.

Also in July 2016, the Veteran presented for an in-person VA examination for hearing loss and tinnitus.  Objective findings of air conduction Puretone thresholds were as follows.

	500 Hz         1000	      2000	3000	    4000      Avg (1000 to 4000 Hz)		
Right	  50 dB 	   50 	          80        	    80            85	       74
 
Left 	  60		   70	          90	    95	         95	       88

Speech Discrimination Scores (Maryland CNC word list) were 32 percent for the right ear and 36 percent for the left.  The July 2016 VA examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  

To the opinion questions for each ear of whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service, the July 2016 VA examiner responded that she cannot determine a medical opinion regarding the etiology of the Veteran's ear hearing loss without resorting to speculation.  

She explained that the STRs indicate 15/15 whispered voice tests bilaterally in May 1952, April 1954, March 1957 and March 1958.  However, she noted that whispered voice tests are insensitive to high frequency hearing loss, the type of hearing loss most commonly caused by noise exposure and are not reliable evidence of normal hearing or hearing impairment; whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  She further explained that the Veteran reported significant history of military noise exposure without hearing protection; the Veteran's reported history at today's appointment was consistent with reported history in his hearing testimony.   

However, she observed that at today's evaluation, the Veteran denied occupational noise exposure and did not offer details of the occupational settings he worked in after separation from active duty; within the hearing testimony transcript, the Veteran reported working as a mechanic in a factory; additionally, the Veteran's self-report for onset of his hearing loss is variable across available documentation and today's report.  She added that at today's evaluation, the Veteran denied a family history of hearing loss; however CPRS documentation (audiology reports) indicates a positive family history of hearing loss.

She concluded that, given the inconsistent reported history and without detailed audiometric records to compare between enlistment and separation, she cannot determine whether there was any onset of significant threshold shift in-service and therefore she cannot assess the relationship between his hearing loss and his military noise exposure without resorting to mere speculation.  

Yet, as stated above, the record gives no indication whatsoever of the manifestation hearing loss in service or within a year of separation from service.  The service treatment records reveal no complaints or indications of any hearing impairment, and there is no indication of any hearing loss within the first post-service year.  Consequently, the presumption of service connection for chronic diseases is not available to the Veteran.  Additionally, because hearing loss was  never identified in service, it is impossible to establish continuity of symptomatology following upon service, nor does the subsequent record reflect this.

Conclusion 

The Board has carefully reviewed and considered the Veteran's October 2015 Board hearing testimony; his statement accompanying his January 1981 claims application; his August 1981 Statement in Support of Claim; his December 1981 statement; and his April 1982 and September 1985 Statements in Support of Claim, as well as the October 1965 statements of L.K.B., J.H.W. and L.S.  All of these have helped the Board in understanding better the nature and development of the Veteran's disorder and how it has affected his life.

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose disorders or interpret accurately clinical findings pertaining to them.  38 C.F.R. § 3.159 (a)(1).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the medical evidence when there are contradictory findings or statements inconsistent with the record and it must rely on clinical findings and opinions to establish the connection of the Veteran's current disability to a service-related event, injury or illness.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

For the foregoing reasons and based on the findings and opinions of the July 2016 examiners, the Board finds that the objective medical evidence does not show a current gastrointestinal disability which is related to active duty service.  The Board further finds that the Veteran's hearing loss is not caused by an event, disease or injury in active duty service and the presumption of service connection as a chronic disease is not applicable.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has testified to undergoing a 2011 private treatment MRI examination of his head; however, the results do not appear to be in the record.  The Veteran testified with great specificity about the results of this examination, as conveyed to him by his treatment provider, and the provider's conclusions appear to speak directly to the issue of service connection.  This particular medical record must be obtained.

Moreover, the record does not indicate that a VA examination for traumatic brain injury was ever conducted on the Veteran.  As there appear to be indications in the record of persistent or recurrent symptoms of residuals of a head injury, to include headaches, the issue must be remanded so the Veteran can be provided a VA examination and a medical opinion can be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, although a VA opinion for mental disorders was obtained in January 2011, certain questions of greater specificity than causality were not addressed, such as the relationship of the Veteran's head injury to PTSD symptoms; whether in-service complaints of nervousness did or did not indicate the onset of a psychiatric disorder; and whether behavioral changes in service did or did not so indicate.  For these reasons, the issue will be remanded for an examination and a nexus opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for residuals of a head injury, to include headaches, and for an acquired psychiatric disorder, to include depression and PTSD, at any VA facility and by any private treatment provider. 

Further request from the Veteran and/or his representative information on where to obtain the record his private treatment MRI examination of his head.  The Veteran has testified that he thought it was in 2011; however, this year should not be taken to be definite to the exclusion of the possibility of other years in which the examination may have been conducted. 

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran and/or his representative should be requested in obtaining any records as indicated.  All attempts to obtain records should be documented in the claims file.

2.  Simultaneous to the above, obtain from the appropriate department, agency, directorate of an agency, or government entity the Veteran's Military Personnel Records.  Associate them with the claims file.

3.  After the above records have been obtained and associated with the claims file, but whether or not the above records are obtained, schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce findings for traumatic brain injury.  All indicated imaging, scans and tests should be accomplished by the examiner to produce meaningful findings and all findings should be reported in detail.  

The examination should provide findings and a diagnosis as to the nature, current severity and extent of the Veteran's disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all findings.  

The examiner is further requested to render an opinion addressing:

Whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's residuals of a head injury, to include headaches, are caused by an event, injury or illness during his active duty service.  

Particular attention should be paid to the Veteran's 1953 combat experience and injury pertaining to the overturning of a jeep.  A detailed rationale must accompany the opinion and explain the clinical basis on which the opinion was formed.

In the opinion, the examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the residuals of a head injury, to include headaches, including the Veteran's October 2015 Board hearing testimony, the Veteran's lay statements, any lay statements family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an examination with a VA examiner with an appropriate specialty to produce psychiatric findings.  

The examination should provide findings and a diagnosis as to the nature, current severity and extent of the Veteran's disorder, to include a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all findings.  All indicated tests should be accomplished and all findings reported in detail.

The examiner is further requested to render opinions addressing:

(a) Whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, to include depression and PTSD, is caused by an event, injury or illness during his active duty service.  

(b) Whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's head injury involving the overturning of a jeep, sustained under combat conditions in 1953, caused behavioral changes manifested as symptoms or apparent symptoms of PTSD.

(c) Whether it is at least as likely as not (a probability of 50 percent or more) that the Veteran's in-service complaints of nervousness indicate the onset of an acquired psychiatric disorder, to include depression and PTSD.

(d) After review of the Veteran's Military Personnel Records, whether it is at least as likely as not (a probability of 50 percent or more) that any identified  behavioral and character changes that were exhibited by the Veteran after the above combat injury and give indication of the onset of an acquired psychiatric disorder, to include depression and PTSD.

A detailed rationale must accompany each opinion and explain the clinical basis on which the opinion was formed.

In the opinions, the examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the opinions should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to an acquired psychiatric disorder, to include depression and PTSD, including the Veteran's October 2015 Board hearing testimony, the Veteran's lay statements, any lay statements family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


